DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., U.S. 2017/0209726 A1, in view of Li, CN 109495533 A.

1. 	A fire protection inspection method comprising: 
acquiring, by a fire protection inspection device, (see Hu, ¶ 3), basic information of at least one fire protection device, and sending the basic information to a remote device, (see Hu, ¶ 54)(operational status via wireless communication), wherein the basic information comprises location information and image information of the at least one fire protection device, (see Hu, abstract, ¶ 23); 
the image information comprises one or more of an indicator of a pressure gauge, a brightness of the indicator, appearance characteristics of a safety pin, appearance characteristics of a nozzle, and appearance characteristics of a hose, (see Hu, abstract, ¶ 38, 39, 47)(optically-sensed, color profile determinations of a pressure gauge positioned on the fire extinguisher); 
comparing, by the remote device, the basic information to preset standard information, (see Hu, ¶ 47)(These current profile(s) are then compared to the initial color profile and if sufficiently different then an alarm may be generated.); and
analyzing and summarizing, by the remote device, comparison results and generating an inspection report, (see Hu, abstract, ¶ 56-58)(disclosing fire extinguisher operational readiness inspections via sensors).
Hu fails to disclose:
identifying, by the fire protection inspection device, a two-dimensional code on the at least one fire protection device to obtain corresponding location information of the fire protection equipment, wherein the two-dimensional code comprises the location information of the at least one fire protection device. However, this feature is taught by reference to Li. Li discloses a “sensing apparatus 110 comprises one or more sensing device 110a-110n. can be used for receiving data from the surroundings sensing device 110a-110n, for example, sensing device 110a-110n can include … positioning device (global positioning system (GPS) device, a global navigation satellite system (GLONASS) device, Beidou navigation system, Galileo positioning system (Galileo) device, quasi-zenith satellite system (QAZZ) device. the base station positioning device, Wi-Fi locating device, a UWB (Ultra Wideband) location device and so on) such as user state, sensor for detecting the position information. sensing device 110a-110n can also be used for collecting camera of image/video data… sensing device 110a-110n may be a two-dimensional code/bar code reader”.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the present application to incorporate the sensor from Li into the system and method described by Hu. The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

2. 	The fire protection inspection method of claim 1, wherein: 
the inspection report comprises one or more of an inspection summary table, a scrap summary table, and an inspection information analysis table, (see Hu, fig. 8, ¶ 19, 38).

3. 	(canceled).

4. 	The fire protection inspection method of claim 1, wherein: when the fire protection inspection device identifies a device identification code, the fire protection inspection device further acquires base information of the at least one fire protection device; and the base information comprises one or more of a date of manufacture of the at least one fire protection device, a validity period of the at least one fire protection device, a normal range of an indicator of a pressure gauge, a normal brightness of the indicator, normal appearance characteristics of a safety pin, normal appearance characteristics of a nozzle, normal appearance characteristics of a hose, a production date, location information, and a weight, (see Hu, Abstract)(monitoring the operational status of fire extinguishers through the utilization of optically sensed, color profile determinations of a pressure gauge positioned on the fire extinguisher as well as the utilization of vibrational, and location sensing devices).

5. 	The fire protection inspection method of claim 1, wherein:
when the fire protection inspection device acquires the basic information of the at least one fire protection device, the fire protection inspection device further acquires a real-time location of the fire protection inspection device and sends the real-time location to the remote device, (see Hu, ¶ 58)(wireless real-time locating systems (RTLS) that may employ wireless “tags” using RFID techniques which may advantageously communicate via WiFi technologies—or others—to identify the location of the tags).

6. 	The fire protection inspection method of claim 1, wherein before acquiring the basic information of the at least one fire protection device, the method further comprises: acquiring user information; wherein: the fire protection inspection device sends the user information with the basic information of the at least one fire protection device to the remote device, (see Hu, ¶ 55)(the server 808 may maintain a database of any number of monitoring apparatus such as that depicted by 804 and subsequently present to user(s) or operator(s) the operational status of any set of those apparatus).

As per claims 7, 10-13, these claims contain the same or similar features as claims 1, 2, 4-6 rejected above.  Therefore the above rejections are applied against the remaining clams herein by reference.

Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive. Applicant argues that the image information of the fire protection device in amended claim 1 is not equal to the color profile of the pressure gauge in Hu, and that Hu fails to disclose that the image information includes a brightness of the indicator and appearance characteristics of the components of the fire extinguisher. However, under the broadest reasonable interpretation of the claims, the color sensor of Hu is capable of producing image information “determined according to an image”. Images include colors which are detectable. Color is also often an indicator of brightness, i.e. red is brighter than green.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627